Citation Nr: 0517211	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-14 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

The veteran served on active duty from November 1942 to 
December 1945.  He served in World War II and received the 
Purple Heart Medal.

In June 2000, the RO received the veteran's request to reopen 
his previously-denied claim of service connection for PTSD.  
The February 2001 rating decision reopened the claim and 
granted service connection for PTSD.  A 10 percent disability 
rating was assigned.  The veteran expressed disagreement with 
the assigned rating and initiated this appeal.  Following 
receipt of the veteran's notice of disagreement (NOD) in 
April 2001, the RO readjudicated the claim in February 2003 
and increased the assigned rating to 50 percent.  The veteran 
continued to express dissatisfaction with the assigned rating 
and perfected an appeal by the timely submission of a 
substantive appeal (VA Form 9) in May 2003.  See AB v. Brown, 
6 Vet. App. 35 (1993) [applicable law mandates that it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that a claim remains 
in controversy where less than the maximum benefit available 
is awarded].  

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in February 2005.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  The veteran submitted additional 
evidence in the form of a statement from R.W. directly to the 
Board at the February 2005 hearing.  He has waived review of 
this evidence by the RO.  See 38 C.F.R. § 20.1304. 

In May 2005, the veteran submitted additional VA treatment 
records and a copy of a prior statement from R.W.  He has 
also waived review of this evidence by the RO.  See VA Form 
21-4138 dated in May 2005. 

Issues not on appeal

In a statement received by VA in June 2003, the veteran's 
representative expressed a desire to file a claim for a total 
disability rating based on individual employability (TDIU).  
That claim was not acted upon by the RO, and the veteran does 
not appear to have pursued it.  If either the veteran or his 
representative wish to file a TDIU claim, they should contact 
the RO.  Because a TDIU claim has not been adjudicated by the 
RO, that matter is not before the Board and will be discussed 
no further herein.

The Board also notes that in November 2004 the veteran filed 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The RO has yet to adjudicate 
these claims and they are therefore not in appellate status.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, due primarily to a difficulty in adapting to stressful 
circumstances (including work or a worklike setting); anger 
management problems; social withdrawal; and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an increased disability rating of 70 percent 
for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2003 statement of the case (SOC) and 
the September 2004 supplemental statement of the case (SSOC) 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in April 
2001 and April 2003, which were specifically intended to 
address the requirements of the VCAA.  The April 2003 letter 
from the RO explained in detail the evidence needed to 
substantiate an increased rating claim for PTSD.  
Specifically, the April 2004 notified the veteran that to 
obtain the next highest (70 percent) rating for PTSD the 
evidence would have to show "deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); [and] inability to establish and maintain effective 
relationships." 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the April 
2001 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts" to obtain "such things as 
medical records, employment records, or records from other 
Federal agencies."  The veteran was also informed that VA 
would obtain his service medical records together with "VA 
medical records or any other medical treatment records you 
tell us about."  He was also advised that VA would obtain a 
medical opinion if such was deemed necessary to decide the 
claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its April 2001 letter that he 
was responsible to provide "enough information about [his] 
records so that [VA] can request them from the person or 
agency who has them."  He was also cautioned that "[i]t's 
still your responsibility to make sure that these records are 
received by [VA]."  The veteran was also instructed to 
"[c]omplete, sign and return the enclosed VA Form 21-4142" 
including such information as "the full name of the person, 
agency, or company who has any/all relevant records;" "the 
complete address of this person, agency, or company;" the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records." (emphasis in original).  He was asked to "[u]se a 
separate form for each doctor or hospital where you were 
treated."  Additionally, the veteran was informed that he 
could submit his own statement or statements from others 
describing the symptoms of his disability.

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The April 2001 letter included notice that the veteran should 
"tell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the April 2001 
letter requested a response within 60 days, and the April 
2003 letter requested a response within 30 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
in both letters has since elapsed.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim in 
February 2001.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The Board notes, however, that the claim was 
readjudicated in September 2004 following VCAA notice 
compliance action.  Therefore, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
treatment records, the report of a January 2001 VA 
examination, and multiple statements from R.W. and the 
veteran's spouse and daughter.  The veteran and his 
representative have not identified any outstanding evidence.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a personal hearing before the undersigned VLJ at 
the RO in February 2005.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities reads as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Factual Background

The evidence of record includes the report of a January 2001 
VA psychiatric examination.  During this examination, the 
veteran reported a spotty work history and noted quitting or 
being fired from numerous jobs over the years due to anger 
problems and conflicts with coworkers.  The veteran explained 
that he has problems taking orders from others.  He also 
complained of sleep difficulty and noted that he regularly 
experiences nightmares with themes of helplessness and 
disaster.  

The veteran also reported that he avoids anything that will 
remind him of his combat experiences, and noted having to 
leave the room on several occasions when the topic of 
conversation turned to the war for fear of an "emotional 
reaction."  The veteran was tearful at several times 
throughout the examination and noted that he will often cry 
when confronted by reminders of combat, including watching 
movies such as "Saving Private Ryan."  He also reported 
suffering from intrusive thoughts regarding his combat 
experiences and endorsed feelings of survivor guilt.  

On mental status examination, there was no evidence of a 
thought disorder and his intelligence was noted to be above 
average.  The veteran denied a suicidal or homicidal ideation 
and reported no delusions or hallucinations.  Hygiene and 
grooming were appropriate.  A diagnosis of chronic PTSD was 
rendered.  
GAF score was 55.

VA outpatient treatment records reflect that the veteran's 
mood is regularly tearful, sad, and dysphoric.  The veteran 
also expressed intense feelings of guilt for being assigned 
to non-combat status following his being wounded in battle.  
He reported that many friends from his old unit were killed 
after his reassignment, and expressed guilt and shame for 
remaining alive while others did not.  The veteran also 
reported being regularly angry and highly irritable.  During 
periods of anger, the veteran reported that he will "hit 
things" and has broken and deformed his hands as a result.  
He also reported crying spells, an exaggerated startle 
response, hypervigilance, intrusive thoughts regarding his 
combat experiences, depression, anxiety, and frequent 
nightmares.  The veteran also reported being socially 
isolated and avoiding crowds.  With regard to employment, the 
veteran noted having over 30 different jobs over the years, 
all of which he quit or was fired from due to anger 
management problems and conflict with coworkers.  Mental 
status examination findings were congruent with those found 
in the January 2001 VA examination.  GAF scores ranged from 
40-45.

The veteran also submitted multiple letters from his friend, 
R.W.  R.W. reported that in over 30 years of friendship with 
the veteran, he has regularly observed the veteran's severe 
mood swings in "everyday social situations."  R.W. further 
noted that "subjects and situations that would go unnoticed 
by a non-veteran could become cathartic with [the veteran] 
and could cause extreme emotional stress and difficulty in 
controlling temperament."  He also noted that while 
accompanying the veteran on a trip to Normandy, the veteran 
was "completely unable to control the grief and agony of 
remembering what had happened there . . . he had great 
difficulty in functioning . . . [h]e could not sleep [and] 
was constantly restless and unfocused."  R.W. also noted 
that since this trip the veteran had been "depressed and 
demoralized."  R.W. further explained that "in the past 
several years [the veteran's] emotions have become virtually 
uncontrollable when he thinks about the war, which he does 
with greater and greater frequency . . . [h]e alternates 
between anger, and tears and frustration."  R.W. also noted 
that communicating with the veteran "usually becomes 
difficult, and involves considerable tension."  He also 
reported witnessing this symptomatology negatively affect the 
veteran's personal and professional relationships, noting 
that as a result of his psychiatric difficulties, the veteran 
has not been able to secure or maintain stable employment for 
years.

The veteran's daughter, K.L., also submitted multiple letters 
in which she reported that her father constantly struggles 
with depression, sadness, anxiety, and insomnia.  She also 
reported that the veteran is socially withdrawn, has a 
"short fuse" and often cannot control his temper.  She 
noted that this has resulted in difficulty maintaining 
regular employment and difficulty functioning in social 
situations.  She also noted that her father's mood swings and 
temper have resulted in a strained relationship.

The veteran's spouse also submitted multiple letters 
describing symptomatology similar to that described by R.W. 
and her daughter.  In particular, the veteran's wife noted 
the veteran's depression and loneliness together with his 
anger management problems and difficulty in "getting along" 
with others.  She also reported that due to this 
symptomatology the veteran had not been able to hold a job 
for over a decade.

The veteran also submitted multiple personal statements 
regarding his condition.  In his NOD the veteran complained 
of chronic sleep impairment due to nightmares regarding his 
wartime experiences.  He also reported memory loss, being 
constantly depressed, and his intolerance of men his own age 
that did not serve in the military.  He also reported being 
"suspicious and intolerant" of his children and 
grandchildren and noted suffering from "panic attacks that 
often turn into rage" which occur "as often as 3 or 4 times 
a week after which I break out into a cold sweat."

In other correspondence, the veteran reported being unable to 
maintain any social relationships due to PTSD.  He also noted 
that he has not worked since the 1980s due to his inability 
to concentrate and conflicts with coworkers.  The veteran 
also complained of intense feelings of guilt and anger due to 
his reassignment to a non-combat role following his being 
wounded in combat. 

At the February 2005 hearing, the veteran described himself 
as a loner who is "suspicious of everybody."  He also 
reported intense feelings of anger and irritability, stating 
that he avoids people for fear of confrontation.  The veteran 
further reported that his social withdrawal extends to his 
wife and daughters, noting that he will often isolate himself 
from them.  He also noted that his symptomatology, 
particularly his anger problems, have rendered him unable to 
work for decades.  The veteran also reported that he has 
intrusive thoughts about his combat experiences and guilt 
regarding his fellow soldiers who were killed in action.  He 
also complained of regular nightmares after which he will 
walk around the house worrying if someone is there.



Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  The veteran's 
representative has suggested that a 70 percent disability 
rating should be assigned [hearing transcript, page 20].  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

After a careful review of the record, the Board finds that 
the demonstrated symptomatology warrants a 70 percent rating.  
The veteran has not held a job since the 1980s due to his 
PTSD symptomatology and for no other reason.  Before quitting 
work entirely, the veteran reported that he had in excess of 
30 jobs following service, each of which he quit or was fired 
from due to episodes of anger, conflict with coworkers, and 
intolerance of authority.

Socially, the veteran has fared no better.  The veteran has 
noted having few friends due to his suspiciousness of others 
and short temper.  He also avoids others for fear of 
confrontation and isolates himself, even within his own 
family.  He specially reported being intolerant and 
suspicious of his daughters and grandchildren and noted 
avoiding his wife during periods of heightened 
symptomatology.  The veteran's daughter reported that her 
relationship with her father has been strained for years due 
to his mood swings and short temper.  R.W. also noted that 
the veteran's mood swings and inability to control his 
emotions have caused the veteran to have tremendous 
difficulty in maintain interpersonal relationships.  He also 
noted that conversations with the veteran are difficult and 
involve considerable tension.  The veteran has also indicated 
that during fits of rage he will lose impulse control and has 
often hit walls or whatever is at hand, which, according to 
VA treatment records, have left his hands broken and 
deformed.  

Thus, there is extensive evidence demonstrating occupational 
and social impairment, with deficiencies in most areas, such 
as work, family relations, and mood, due primarily to the 
veteran's demonstrated inability to adapt to the requirements 
of an employment environment and serious social withdrawal.  

The veteran has also endorsed symptoms consistent with near 
continuous panic and depression.  VA treatment records 
reflect that the veteran is regularly tearful, sad, and 
dysphoric.  The veteran and his wife and daughter have also 
indicated that constant sadness, anxiety, nervousness and 
depression represent a critical aspect of the veteran's 
difficulties.  All evidence appears to indicate the veteran's 
feelings of depression have led to frequent crying spells.  
With regard to panic, the veteran has noted suffering from 
panic attacks as often as three to four times a week which 
are often accompanied by rage and his breaking out into a 
cold sweat.

The veteran's ability to function has also been severely 
impaired by his frequent nightmares after which he will 
wander about the house for hours feeling suspicious and 
wondering if someone is there.  He also has intense survivor 
guilt associated with the men in his unit who were killed 
following his reassignment to a non-combat role, and he 
appears to have tremendous difficulty in turning his mind 
away from the horrors of battle.  

Moreover, the veteran's recent GAF scores of 45 are generally 
consistent with a severe level of industrial and social 
impairment.  These scores are reflective of serious to major 
impairment in social and occupational functioning (e.g., no 
friends, unable to keep a job) and are consistent with the 
medical findings reported above.  Thus, the Board finds that 
the veteran's symptomatology is congruent with a 70 percent 
rating.  

The veteran does not appear to contend that rating in excess 
of 70 percent is warranted.  However, for the sake of 
completeness the Board will address the matter of the 
veteran's entitlement to a 100 percent rating.  In short, the 
evidence does not support a conclusion that the veteran has 
symptoms of total occupational and social impairment which 
would warrant the assignment of a 100 percent disability 
rating.  The evidence does not show such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  To the contrary, the medical 
evidence of record reveals no impairment of thought process 
or communication, and no delusions or hallucinations.  The 
January 2001 VA examiner and VA outpatient treatment records 
specifically found that the veteran was able to maintain 
minimal personal hygiene and manage the basic activities of 
daily living.  His speech and orientation were found to be 
normal and no obsessive or ritualistic behaviors have been 
reported.  He has endorsed no homicidal or suicidal thoughts 
and insight, judgment, and memory were found to be intact.  
Thus, the Board finds that the objective evidence in the 
instant case reveals a disability picture consistent with a 
70 percent rating under the schedular criteria; it does not 
disclose the impairment of thought processes required for the 
assignment of a 100 percent rating.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably over the period on appeal.  
The veteran has not worked at any time during the appeal 
period and his social impairment appears to be of a long-term 
duration.  The Board also notes that the veteran has received 
fairly consistent GAF scores throughout the period on appeal, 
with scores in the 45-55 range.  Moreover, there appears to 
have been none of the symptoms which would allow for the 
assignment of a 100 percent disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a 70 percent disability 
rating is properly assigned for the entire period starting in 
June 2000.

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2004) [extraschedular rating criteria].  
As noted elsewhere in this decision, his sole contention is 
that his service-connected PTSD warrants a higher rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the veteran's 
claim of entitlement to an increased 70 percent rating for 
his service-connected PTSD.  The benefit sought on appeal is 
accordingly granted.


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


